NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 24, 2010*
                                  Decided March 25, 2010

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐4014

EVERETT LOWE,                                       Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 09 C 6910
RICHARD A. DEVINE, et al.,
     Defendants‐Appellees.                          John W. Darrah,
                                                    Judge.

                                         O R D E R

        Everett Lowe is serving a 65‐year prison sentence in Illinois for attempted first‐
degree murder.  Lowe had entered a police station with a gun and tried to shoot an officer
in the head, but the weapon jammed.  The trial court issued a mittimus (an order directing




       *
        The defendants were not served with process in district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2)(A).
No. 09‐4014                                                                               Page 2

jailers to carry out the judgment) identifying the statutory citation for first‐degree murder
but not for the crime of attempt, and although the mittimus was amended to include the
missing citation, Lowe has long insisted that he was wrongly convicted of murder instead of
attempted murder.  He sought collateral relief in state and federal court on the basis of this
theory, and when those efforts failed, Lowe filed this civil‐rights action claiming that
prosecutors, defense lawyers, appellate judges, and others have conspired to keep his
unlawful imprisonment under wraps.  He seeks hundreds of millions of dollars and a
declaration that his rights were violated.  The district court dismissed Lowe’s complaint on
initial screening under 28 U.S.C. § 1915A.

        That ruling was appropriate.  The state trial court accurately pronounced judgment
against Lowe for attempted first‐degree murder but left out of the mittimus a citation to the
attempt statute.  That clerical error was promptly corrected as allowed by Illinois law, see
People v. Latona, 703 N.E.2d 901, 910 (Ill. 1998); People v. Wright, 78 N.E.2d 870, 872‐73 (Ill.
App. Ct. 2003), and Lowe’s fanciful allegations of improprieties committed in the name of
covering up his wrongful imprisonment are facially implausible.  See Ashcroft v. Iqbal, 129 S.
Ct. 1937, 1949 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Before this appeal Lowe had already incurred three strikes under 28 U.S.C. § 1915(g),
forcing him to prepay the appellate fees.  This appeal is his fourth strike.

                                                                                     AFFIRMED.